Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
At paragraph [0001] of the Specification Applicant lists an application that is not in the chain of priority and is not cited on an IDS.  Please correct.

    PNG
    media_image1.png
    236
    744
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: there is an extraneous period in paragraph [0024], line 7.

    PNG
    media_image2.png
    267
    730
    media_image2.png
    Greyscale

The spacing at paragraph [0031] are unusually large.  Please consider correcting to normal spacing.

    PNG
    media_image3.png
    663
    282
    media_image3.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 45-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "water-oil carrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” is missing.
Claim 1 recites the limitation "the water" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "oil carrier" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” is missing.
The term "enhanced" in claim 1, line 8 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a color as being enhanced, however, another person could interpret the same color as not being enhanced.
The term "enhanced" in claim 1, line 8 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised A person having ordinary skill in the art could interpret a flavor as being enhanced, however, another person could interpret the same flavor as not being enhanced.
Claim 46 recites the limitation "the plant pigment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “pigments”.
Claim 50 recites the limitation "the characterizing pigment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "characterizing pigment color". 
The phrase “pigment and flavor of the plant material is retained … refrigerated conditions for at least 7 days” in Claim 50, lines 1-3 is vague and indefinite as it is unclear what is the basis of determining whether the pigment and color are retained or not retained and whether or not there are any temperature restraints for the refrigeration and whether 1 oC, 5 oC and 10 oC all provide for the retained pigment and flavor.
The phrase “pigment and flavor of the plant material is retained … refrigerated conditions for at least 7 days” in Claim 50, lines 1-3 is vague and indefinite as it is unclear whether the pigment and flavor are retained prior to 7 days or only at 7 days and later. The language is written as if the material will not retain pigment and flavor until it has been in the refrigerator for at least 7 days and thus not have the flavor at days 6, 5, 4, etc.
Claim 51 recites the limitation "the characterizing pigment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously states "characterizing pigment color". 
The phrase “pigment and flavor of the plant material is retained … refrigerated conditions for at least 30 days” in Claim 51, lines 1-3 is vague and indefinite as it is unclear what is the basis of determining whether the pigment and color are retained or not retained and whether or not there are oC, 5 oC and 10 oC all provide for the retained pigment and flavor.
The phrase “pigment and flavor of the plant material is retained … refrigerated conditions for at least 30 days” in Claim 51, lines 1-3 is vague and indefinite as it is unclear whether the pigment and flavor are retained prior to 30 days or only at 30 days and later. The language is written as if the material will not retain pigment and flavor until it has been in the refrigerator for at least 30 days and thus not have the pigment and flavor at days 29, 28, 27, etc.
Claim 57 recites the limitation "the frozen composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 61 recites the limitation "water phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” is missing.
The term "bright" in claim 62, line 2 is a relative term which renders the claim indefinite.  The term "bright" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a color as being bright, however, another person could interpret the same color as not being bright.
The term "fresh" in claim 62, line 3 is a relative term which renders the claim indefinite.  The term "fresh" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a material as being fresh, however, another person could interpret the material as not being fresh.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 45-63  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 2012/0164276) in view of  Degner et al., Factors Influencing the Freeze-Thaw Stability of Emulsion-Based Foods, (2014).
Regarding Claim 1, Frye (‘276) teaches a method of making a food flavoring product (See paras. 16 and 18-55.) comprising, adding a plant material to a water-oil carrier (See paras. 16 and 18-55, addition of garlic, onion and pepper.), forming a homogenous mixture of said plant material and water-oil carrier (See paras. 16 and 18-55.), however, fails to expressly disclose placing the homogeneous mixture into a package, subjecting the package to freeze-thaw cycling to separate the water and oil carrier containing said plant material into separate water and oil containing components, resulting in a composition comprising a separate water phase containing said plant material with enhanced characterizing pigment color of the plant material and enhanced flavor characteristics, and a plant material colored oil and water phases when dispensed from the package.
Regarding the packaging, Frye (‘276) teaches the material being transported and stored (See para. 13.), thus, it would have been obvious at the time of filing to place the material in conventional packaging.
Degner teaches freezing of food as being one of the easiest and quickest methods of preserving foods (See p. 104, col. 1.).  Degner teaches thawing food with a microwave as a known method to thaw food (See p. 111, col. 1.).  It was well known to thaw food and warm it in a microwave prior to Frye’s (‘276) food with a microwave as taught by Degner to provide a food with desired profile and temperature.
Degner teaches “oiling off” as a known process to separate water and oil containing components by freezing (See p. 101, col. 1 to p. 108, col. 1 and FIGS 4-6.).

    PNG
    media_image4.png
    909
    1410
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    832
    569
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    688
    1149
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing that if the food as taught by Frye (‘276) is frozen for preservation the oil and water materials would freeze at different temperature as taught by Degner due to the different freezing points and create discernable multiple phases upon thawing with the oil phase and water phase picking up colors and flavors based on the miscibility and presence of the foods to be processed.  The colors and flavors would obviously be governed by the foods to be processed.  Making any adjustments and selections would have been within the skill set of a person having ordinary skill in the art to provide a flavoring product that can be used as intended.
Regarding Claim 45, Frye (‘276) teaches wherein: the plant material contains browning enzymes, and the plant material is pre-treated to deactivate substantially all of the browning enzymes (See para. 32 where the plant material is the same as claimed, thus, same characteristics.).
Regarding Claim 46, Frye (‘276) teaches wherein: the plant material contains: enzymes that have been substantially deactivated, or plant pigments that remain both oil and water soluble even after (See para. 32 where the plant material is the same as claimed, thus, same characteristics.).
Regarding Claim 47, Frye (‘276) teaches the method discussed above, however, fails to expressly state wherein prior to adding the plant material to the water-oil carrier, the plant material is treated by: electromagnetic energy with wavelengths greater than 1 µm; or microwave energy.
Degner teaches thawing food with a microwave as a known method to thaw food (See p. 111, col. 1.).  It was well known to thaw food and warm it in a microwave prior to consumption.
It would have been obvious to microwave Frye’s (‘276) food as taught by Degner to provide a food with desired profile and temperature.
Regarding Claim 48, Frye (‘276) teaches wherein: the plant material has a moisture content of less than 70% prior to addition to the water-oil carrier; or the plant material comprises an aromatic plant material (See para. 25 and Claims 7-8, 30-60% water).
Regarding Claim 49, Frye (‘276) teaches wherein the characterizing pigment color of the plant material is present in both the oil and water phases of the composition (See paras. 16 and 18-55 where the plant material is the same as claimed, thus, same characteristics.).
Regarding Claim 50, Frye (‘276) teaches the method discussed above, however, fails to expressly disclose wherein the characterizing pigment and flavor of the plant material is retained in both the water and oil phases of the composition when stored in refrigerated conditions for at least 7 days.
It would have been obviously to a person having ordinary skill in the art at the time of filing since Frye’s (‘276)
Regarding Claim 51, Frye (‘276) teaches the method discussed above, however, fails to expressly disclose wherein the characterizing pigment and flavor of the plant material is retained in both the water and oil phases of the composition when stored in refrigerated conditions for at least 30 days.
It would have been obviously to a person having ordinary skill in the art at the time of filing since Frye’s (‘276) flavoring includes the same type of plant material and same types oil for the same or substantially same or similar use the product would have the same properties as claimed.  Making any adjustments and selections would have been within the skill set of a person having ordinary skill in the art to provide a flavoring product that can be used as intended.
Regarding Claim 52, Frye (‘276) teaches wherein the plant material comprises garlic or onion or pepper (See para. 32.).
Regarding Claim 53, Frye (‘276) teaches wherein the plant material is present in the composition in an amount of at least 2% by weight (See para. 32, 0.01-4% or up to 40%.).
Regarding Claim 54, Frye (‘276) teaches wherein the oil comprises edible culinary oil and/or vegetable oil (See para. 22.).
Regarding Claim 55, Frye (‘276) teaches wherein the oil comprises canola oil, coconut oil, olive oil, peanut oil, rapeseed oil, safflower oil, sesame oil, soybean oil, sunflower oil, and/or mixtures thereof (See para. 22.).
Regarding Claim 56, Frye (‘276) teaches wherein wherein the oil is present in the composition in an amount of 20 to 70% by weight (See para. 22, 20-40%.).
Regarding Claim 57, Frye (‘276) and Degner
It would have been obvious since 0°C is the freezing point of water the freezing would be below 0°C and the thawing above 0°C.
Regarding Claim 58, Frye (‘276) teaches wherein the product additionally contains starch (See para. 34.), gums (See para. 34.), stabilizers (See para. 34.), emulsifiers (See para. 28.); or wherein the product additionally contains antioxidants (See para. 35.), salts (See para. 32.), sugars (See para. 36.) and/or preserving agents (See paras. 28 and 34.).
Regarding Claim 59, Frye (‘276) teaches wherein: the composition does not support microbial growth at refrigerated conditions, or the composition is modified using water activity and/or pH modifying agents (See paras. 26-27.).
Regarding Claim 60, Frye (‘276) teaches wherein the composition is pourable from a package (See para. 38.).
Regarding Claim 61, Frye (‘276) teaches wherein the oil phase is substantially clear (See paras. 16 and 18-55.), however, fails to expressly disclose wherein the oil phase and water phase of the composition are separated.
Degner teaches “oiling off” as a known process to separate water and oil containing components by freezing (See p. 101, col. 1 to p. 108, col. 1 and FIGS 4-6.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that if the food as taught by Frye (‘276) is frozen for preservation the oil and water materials would freeze at different temperature as taught by Degner due to the different freezing points and create discernable multiple phases upon thawing with the oil phase and water phase picking up colors and flavors based on the miscibility and presence of the foods to be processed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
May 22, 2021